10-3565-pr
    Flemming v. Wright



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 20th day of April, two thousand eleven.

    PRESENT:
                ROBERT D. SACK,
                ROBERT A. KATZMANN,
                RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
    _____________________________________________________

    Woodrow Flemming,

                     Plaintiff-Appellant,

                            v.                                          10-3565-pr

    Lester Wright, Medical Doctor, Donald Selsky, Director of Special Housing, Anthony Boucaud,
    Deputy for Administration, Burdick, Medical Doctor for Flemming 12-03 to 3-05, Admikis,
    Hearing Lieutenant and Acting Captain, Regional Medical Unit Walsh Mohawk, Rosadro,
    Deputy, Head of Regional Medical Unit, Walsh Medical Center, Sharma, Head Medical Doctor
    in charge at Regioam\nal Medical Unit Walsh, Bishop, Security Sergeant at Upstate Correctional
    Facility, Pierce, Security Sergeant at Regional Medical Uniit, Walsh Mohawk, N. Smith, Nurse
    Administrator of Upstate Medical, Evelyn Weissman, Head Medical Director in charge, Upstate
    Correctional Facility, Deana L. Buffham, Medical Medication Nurse, Upstate Correctional
    Facility, Batis, In charge of Nursing, A Wing, Regional Medical Unit, Walsh, Lisa O'Bryant,
    Nurse in charge, A Wing, Regional Medical Unit, Walsh, Lovett, Security Officer at Regional
    Medical Unit, Walsh Mohawk Correction, Szajer, Security Officer at Regional Medical Unit,
    Walsh Mohawk, Davis, Medication Nurse, E Wing, Regional Medical Unit, Walsh, Miller,
    Medication Nurse, Michael Maher, Acting Superintendent, Regional Medical Unit, Walsh
    Medical Complex, Mohawk Corrections, Gardner, Security Officer,
                     Defendants-Appellees.
    _____________________________________________________
FOR APPELLANT:                 Woodrow Flemming, pro se, Malone, N.Y.

FOR APPELLEES:                 No appearance.


       Appeal from a judgment of the United States District Court for the Northern District of

New York (Sharpe, J.).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court be AFFIRMED.

       Appellant Woodrow Flemming, proceeding pro se, appeals the district court’s decision

and order denying his motion, pursuant to Fed. R. Civ. P. 60(b), for relief from the judgment

dismissing his 42 U.S.C. § 1983 complaint. We assume the parties’ familiarity with the

underlying facts and the procedural history of the case.

       We review the denial of Rule 60(b) motions for abuse of discretion. Transaero, Inc. v.

La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir. 1998). “A district court would

necessarily abuse its discretion if it based its ruling on an erroneous assessment of the law or a

clearly erroneous assessment of the evidence.” Id. (internal quotation marks omitted).

       Having conducted an independent and de novo review of the record in light of these

principles, we affirm the district court’s order for substantially the same reasons stated by the

district court in its thorough and well-reasoned decision.

        We have considered Appellant’s other arguments on appeal and have found them to be

without merit. Accordingly, the order of the district court is hereby AFFIRMED.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 2